BROCK, Chief Judge.
Plaintiff’s sole contention is that the trial court committed error in holding there was no negligence on the part of defendants, and that even if plaintiff had presented evidence of the negligence of defendants, the plaintiff’s own evidence showed plaintiff was guilty of contributory negligence, and in entering a directed verdict for defendants.
Plaintiff contends that the facts show that plaintiff held the status of an invitee when she was injured while visiting her daughter, a tenant, in defendants’ residence. Although we do not concede that plaintiff’s status was that of an invitee, we consider her in that favored status for the purpose of this decision.
The owner or proprietor of premises open to invitees is under a duty of ordinary care to keep those areas designed for the use of invitees in a reasonably safe condition so as not to expose invitees unnecessarily to danger. The owner or proprietor is under a duty to warn invitees of concealed dangers or unsafe conditions of which he has knowledge. 6 Strong, N. C. Index 2d, Negligence, § 53, p. 107.
Taking plaintiff’s evidence in the light most favorable to her, it discloses that defendants maintained highly polished hardwood floors; that a scatter rug was on the hardwood floor; and that plaintiff’s daughter, after plaintiff’s fall, advised plaintiff that she had slipped and fallen on the same rug two weeks prior to plaintiff’s accident.
The use of a scatter rug on a floor is not negligence. Jenkins v. Brothers, 3 N.C. App. 303, 164 S.E. 2d 504. The evidence of the daughter’s fall at a prior time is of no assistance to plaintiff. She had crossed this same rug many times during her tenancy at the residence without falling, and the cause of her one fall is only a matter of conjecture. The evidence shows nothing about the daughter’s fall which would charge defendants with knowledge of a concealed danger or unsafe condition.
In the fall of 1966, plaintiff arranged with defendants for the rental of the room to plaintiff’s daughter. Plaintiff assisted her daughter in moving into the rented room. In doing so, she walked through this same area many times. She was familiar with the step-down, the polished hardwood floor and the scatter rug. Between the fall of 1966 and May 81,1967, plaintiff visited *435her daughter in defendants’ home many times. During these visits, plaintiff walked through this same area many times. Plaintiff’s daughter and defendants walked through this same area daily. In all of this traversing of the step-down, the polished floor and the scatter rug, there was no indication of a dangerous condition or a failure by defendants to exercise ordinary care to keep their premises in a reasonably safe condition.
“In order to establish actionable negligence, plaintiff must show that there has been a failure to exercise proper care in the performance of some legal duty which the defendant owed to the plaintiff under the circumstances in which they were placed, and that such negligence was the proximate cause of the injury — a cause that produced the result in continuous sequence and without which it would not have occurred, and one from which any man of ordinary prudence could have foreseen that such result was probable under all the facts as they existed.” Jackson v. Gin Co., 255 N.C. 194, 120 S.E. 2d 540.
Doubtless, plaintiff suffered a serious and painful injury, but she has failed to show actionable negligence on the part of defendants. In view of this disposition, it is unnecessary to consider the question of contributory negligence. The judgment appealed from is
Affirmed.
Judges Campbell and Britt concur.